Exhibit 10.1

 

Execution Copy

 

 TERM LOAN AND COLLAR AGREEMENT

 

                                                This TERM LOAN AND COLLAR
AGREEMENT, dated as of May 21, 2013 (this “Agreement”), by and between TIMIOS
NATIONAL CORPORATION, a Delaware corporation (“Lender” or “TNC”), and YA GLOBAL
INVESTMENTS, L.P., a Cayman Islands exempt limited partnership (“Borrower” or
“YA”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to borrow from Lender, and Lender desires to lend
to Borrower, an amount equal to Five Hundred Thousand Dollars and 00/100
($500,000), pursuant to the terms and conditions herein;

 

WHEREAS, the Borrower and the Lender desire to enter into a collar agreement
pursuant to which the parties allocate the risk associated with the value of the
collateral that will secure the obligations of the Borrower under this
Agreement; and

 

WHEREAS, the Borrower and the Lender desire to net the obligations under this
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Defined Terms

 

1.                                      The following terms shall have the
following meanings:

 

“Accelerated Maturity Date” means the earlier to occur of (i) the date that is
thirty (30) calendar days after receipt by the Borrower of an Acceleration
Notice and (ii) the date on which the Maturity Date is accelerated pursuant to
Section 8 of this Agreement.

 

“Acceleration Notice” means a written notice by the Lender to the Borrower
electing to accelerate the Maturity Date.

 

“Actionable Event of Default” means an Event of Default that has occurred and is
continuing under Section 8(b) of this Agreement.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Collateral Shares” means 253,434 shares of Series J Preferred Stock owned by
the Borrower and evidenced by Certificate No. PJ013 issued by TNC to YA.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock, par value $0.001, of the Lender.

 

“Conversion Shares” means shares of Common Stock that would be issued to the
Borrower if the Borrower elected to convert shares of Series J Preferred Stock
into shares of Common Stock in accordance with the Series J Preferred Stock
Certificate of Designations.

 

“Going Private Event” means, at any time, the Common Stock ceases to be quoted
for trading or listed for trading on any national securities exchange that is
registered with the Securities Exchange Commission or with the Nasdaq OTC
Bulletin Board.

 

“Governmental Authority” means any United States, state or local governmental
entity or municipality or subdivision thereof or any authority, department,
commission, board, bureau, agency, court or instrumentality thereof.

 

“Law” means any statute, rule, regulation or ordinance of any Governmental
Authority.

 

“Loan” means a term loan by the Lender to the Borrower denominated in US dollars
in the original principal amount of Five Hundred Thousand and 00/100 Dollars
($500,000) pursuant to the terms and conditions set forth in this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Stock Pledge Agreement
and all documents, instruments and agreements executed in connection herewith or
related hereto.

 

“Maturity Date” means the earlier of (i) May 21, 2017 or (ii) the Accelerated
Maturity Date.

 

“Put Option” is defined in Section 10 of this Agreement.

 

“Put Option Notice” means a written notice by the Borrower to the Lender
advising the Lender that the Borrower has elected to sell to the Lender all
Collateral Shares in accordance with Section 10 of this Agreement.

 

“Securities Purchase Agreement” means a Securities Purchase Agreement,
substantially similar to the Securities Purchase Agreement attached hereto as
Exhibit A.

 

“Series J Preferred Stock” means the Series J Preferred Stock, par value $0.01,
issued pursuant to the Series J Preferred Stock Certificate of Designations.

 

“Series J Preferred Stock Certificate of Designations” means that certain
Certificate of Designations, Preferences and Rights of Series J Preferred Stock
filed with the Secretary of State of the State of Delaware on August 28, 2012.

 

“Settlement Date” means the earlier to occur of (i) the date on which all of the
Collateral Shares have been sold or otherwise disposed and (ii) the date that is
120 days after the Maturity Date, provided, however, if the Settlement Date
occurs during a period in which the Borrower is prohibited from selling
Collateral Shares, including, without limitation, pursuant to any law, rule,
regulation, court order or other legal proceeding, then the Settlement Date
shall be the first Business Day after such prohibition ends.

 

“Stock Pledge Agreement” means a Stock Pledge Agreement mutually acceptable to
the Lender and the Borrower.

 

2

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement, other than a stamp, registration, documentation or similar
tax.

 

“YA Non-Recourse Note” means that certain Second Amended and Restated
Non-Recourse Promissory Note in the original principal amount of Five Hundred
Fifty Thousand and 00/100 Dollars ($550,000) issued by TNC to YA.

 

“YA Recourse Note” means that certain Second Amended and Restated Promissory
Note in the original principal amount of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000) issued by TNC to YA.

 

Term Loan

 

2.                                      Term Loan.  The Lender shall, on the
date hereof, make the Loan to the Borrower.  On the Settlement Date, the
Borrower shall pay to the Lender the outstanding principal balance of the Loan,
together with all accrued and unpaid interest thereon.  Once repaid the Loan may
not be reborrowed.  Prior to the Settlement Date, the Borrower shall not be
obligated to make any payments to reduce its obligations hereunder, including,
without limitation, any payments to reduce the outstanding principal amount or
accrued and unpaid interest thereon.

 

3.                                      Evidence of Term Loan.  The Loan and all
payments thereon shall be evidenced by the Lender’s loan accounts and records,
provided, however, upon request of the Lender, the Loan may be evidenced by a
promissory note.  Such loan accounts, records and promissory note shall be
conclusive absent manifest error of the amount of the Loan and payment thereon. 
Any failure to record the Loan or any error in doing so shall not limit or
otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Loan.

 

4.                                      Interest.  Interest shall accrue on the
principal balance of the Loan at an annually compounded rate equal to One and
Nine One Hundredths Percent (1.09%).  Interest shall be calculated on the basis
of a 365-day year and the actual number of days elapsed.

 

5.                                      Optional Prepayment.  The Borrower may
elect to prepay amounts outstanding under this Agreement, in whole or in part,
without payment or penalty.

 

6.                                      Reserved.

 

7.                                      Pledge of Series J Preferred Stock.  The
Borrower’s obligations under this Agreement shall be secured by the Collateral
Shares in accordance with and pursuant to the Stock Pledge Agreement.

 

Events of Default

 

8.                                      Each of the following shall constitute
an event of default (“Event of Default”) under this Agreement.

 

a.                                      The Borrower shall fail to pay when due
principal or interest and such default shall have continued for a period of
fifteen (15) Business days;

 

b.                                      Any representation or warranty made by
or on behalf of the Borrower in this Agreement or in any other Loan Document is
false, misleading or incomplete in any material

 

3

--------------------------------------------------------------------------------


 

respect when made or, if such representation or warranty is made expressly as of
an earlier date, as of such earlier date;

 

c.                                       The Borrower shall commence, or there
shall be commenced against the Borrower under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or there is commenced against the Borrower any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 61
days; or the Borrower is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of sixty one (61) days; or the
Borrower makes a general assignment for the benefit of creditors; or the
Borrower shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Borrower shall
call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Borrower shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Borrower
for the purpose of effecting any of the foregoing; or

 

d.                                      Borrower breaches or fails or neglects
to perform, keep or observe any covenant set forth in this Agreement or any
other Loan Document, other than Borrower’s obligation to make all payments when
due, and the same has not been cured within ten (10) Business Days after
Borrower receives notice thereof from Lender.

 

During the time that any portion of the Loan is outstanding, if any Event of
Default has occurred and is continuing, other than an Event of Default under
Section 8(c), the Lender may elect to accelerate the Maturity Date to a date not
more than ten (10) Business Days after the occurrence of such Event of Default;
it being understood the Settlement Date cannot be accelerated.  During the time
that any portion of the Loan is outstanding, if any Event of Default arising
under Section 8(c) has occurred and is continuing, the Maturity Date shall
immediately, without any further action of any party, be accelerated to the date
such Event of Default occurred, it being understood the Settlement Date cannot
be accelerated.  The Lender need not provide and the Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and, except as
expressly set forth herein and in the other Loan Documents, the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Lender at
any time prior to payment hereunder.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

 

Disposition of Collateral Shares at Maturity Date

 

9.                                      Selection of Broker.  Within ten
(10) calendar days after the Maturity Date, the Borrower shall retain a broker
(a “Broker”) mutually acceptable to both the Lender and the Borrower.  All fees
and expenses of the Broker shall be paid by the Lender.  If the Lender and the
Borrower cannot agree upon a Broker within ten (10) calendar days after the
Maturity Date, the Borrower may retain a Broker satisfactory to the Borrower, in
the Borrower’s sole and exclusive discretion, and the Borrower shall be
responsible for all fees and expenses of such Broker.  If the Borrower fails to
retain a Broker within twenty (20) calendar days after the Maturity Date, the
Lender may retain a Broker, satisfactory to the Lender, in the Lender’s sole and
exclusive discretion, and the Lender shall be responsible for all fees and
expenses of such Broker.  The Broker shall be retained to sell all, but not less
than all, Collateral Shares

 

4

--------------------------------------------------------------------------------


 

not previously sold prior to the Maturity Date, pursuant to a single transaction
or series of related transactions, for a purchase price to be paid solely in
good and collected funds.

 

10.                               Put Option.

 

a.                                      If the Broker fails to sell all
Collateral Shares not previously sold prior to the Maturity Date within ninety
(90) calendar days after the Maturity Date, the Borrower may offer (the “Put
Option”) to sell to the Lender such Collateral Shares.  Within ten (10) calendar
days of the Borrower having delivered to the Lender the Put Option Notice, the
Lender shall purchase from the Borrower all Collateral Shares not previously
sold prior to the Maturity Date pursuant to the Securities Purchase Agreement
for a purchase price equal to the product of (a) the Common Stock Valuation (as
hereinafter defined) and (b) the number of shares of Common Stock TNC would
issue to YA if YA elected to convert into Common Stock all such Collateral
Shares.  The term “Common Stock Valuation” shall mean the price per share of
Common Stock as determined by a third party valuation company, or other
valuation methodology, in each case, mutually acceptable to both the Lender and
the Borrower, provided, however, if there is a Going Private Event (as
hereinafter defined), the Common Stock Valuation shall be $0.78 per share of
Common Stock.  To the extent that the Lender and the Borrower agree upon a
valuation company to determine the Common Stock Valuation, the Lender and the
Borrower will split equally all fees and expenses incurred by such valuation
company.

 

b.                                      If, within five (5) calendar days of the
Borrower having delivered to the Lender the Put Notice, the Lender and the
Borrower cannot agree upon the Common Stock Valuation or upon a third party
valuation company to determine the Common Stock Valuation, then the Lender and
the Borrower shall each retain a nationally or regionally recognized valuation
firm (together, the “Valuation Firms” and each, an “Valuation Firm”).  The
Common Stock Valuation shall be equal to the average of Common Stock Valuations
as determined by the Valuation Firms.  The Lender and the Borrower shall be
responsible for the fees and expenses of the Valuation Firm it retains.

 

11.                               No Payment Prior to Settlement Date.  The
Borrower shall not be obligated to pay any portion of the Loan or any other
amount due hereunder, including, without limitation, the outstanding principal
balance of the Loan or accrued and unpaid interest thereon, prior to the
Settlement Date.

 

Collar Agreements; Netting; Setoff

 

12.                               Reserved.

 

13.                               Netting of Obligations Under This Agreement on
the Settlement Date.  If, on the Settlement Date, amounts would otherwise be
payable under this Agreement by each party to the other, then, on such date,
each party’s obligation to make payment of any such amount will be automatically
satisfied and discharged, and, if the aggregate amount that would have otherwise
been payable by one party exceeds the aggregate amount that would have otherwise
been payable to the other party, replaced by an obligation upon the party by
which the larger aggregate amount would have been payable to pay to the other
party the excess of the larger aggregate amount over the smaller aggregate
amount.  By way of example, if the aggregate amount owed by the Lender to the
Borrower under this Agreement, including, without limitation, pursuant to
Section 16 hereof, if applicable (the “Example Lender Obligations”), exceeds the
aggregate amount the Borrower owes to the Lender under this Agreement,
including, without limitation, outstanding principal under the Loan, accrued and
unpaid interest thereon and, if applicable, any amounts owed by Borrower to
Lender under Section 16 hereof (collectively, the “Example Borrower
Obligations”), then Lender shall pay to Borrower the difference between the
Example Lender Obligations

 

5

--------------------------------------------------------------------------------


 

and the Example Borrower Obligations.  On the Settlement Date, after giving
effect to the netting of payment obligations hereunder, any deficiency shall be
paid in good and collected funds.

 

14.                               No Netting or Setoff off for Obligations Not
Under This Agreement.  The Lender and the Borrower hereby elect that a net
amount and payment obligation will be determined solely in respect of the
obligations under this Agreement.  Each of the Lender and the Borrower hereby
agrees that the Lender shall not be entitled to net or otherwise setoff against
obligations of the Lender to the Borrower under the YA Recourse Note, YA
Non-Recourse Note or any of the documents, instruments and agreements executed
in connection therewith or related thereto, any obligations of the Borrower to
the Lender under this Agreement or the other Loan Documents.

 

15.                               No Deduction or Withholding for Tax.  All
payments under this Agreement will be made without any deduction or withholding
for or an account of any Tax unless such deduction or withholding is required by
any applicable law, as modified by the practice of any relevant government
authority, then in effect.  If a party is required to deduct or withhold, then
that party (“X”) will:

 

a.              Promptly notify the other party (“Y”) of such requirement;

 

b.              Pay to the relevant authorities the full amount required to be
withheld or deducted promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Y;

 

c.               Promptly forward to Y an official receipt (or a certified copy)
or other documentation reasonably acceptable to Y, evidencing such payment to
such authorities.

 

16.                               Collar Agreement

 

a.                                      If (i) a Going Private Event shall not
have occurred, (ii) Collateral Shares are sold or otherwise disposed of and
(iii) the price per Conversion Share is $0.60 or less, then the Lender shall pay
to the Borrower an amount equal to the product of (A) the difference between
$0.60 and the price per Conversion Share and (B) the number of Conversion
Shares.

 

b.                                      If (i) a Going Private Event shall have
occurred, (ii) Collateral Shares are sold or otherwise disposed of and (iii) the
price per Conversion Share is $0.78 or less, then the Lender shall pay to the
Borrower an amount equal to the product of (A) the difference between $0.78 and
the price per Conversion Share and (B) the number of Conversion Shares.

 

c.                                       If Collateral Shares are sold or
otherwise disposed of and the price per Conversion Share is more than $0.78,
then the Borrower shall pay to the Lender an amount equal to the product of
(i) the difference between the price per Conversion Share and $0.78 and (ii) the
number of Conversion Shares.

 

Closing Conditions

 

17.                               As a condition precedent to the effectiveness
of this Agreement, the Lender must receive from the Borrower executed
counterparts of this Agreement and the Stock Pledge Agreement.

 

18.                               As a condition precedent to the effectiveness
of this Agreement, the Borrower must receive from the Lender (a) copies,
certified by a duly authorized officer of the Lender to be true and complete as
of the date hereof, of each of (i) the governing documents of the Lender as in
effect on the date hereof, including, without limitation, the Articles of
Incorporation and the By-laws and any and all

 

6

--------------------------------------------------------------------------------


 

amendments thereto, (ii) the resolutions of the Lender authorizing the execution
and delivery of this Agreement and the other Loan Documents and the Lender’s
performance of all of the transactions contemplated hereby and thereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized; and (b) such other evidence
reasonably satisfactory to the Borrower that all such actions on the part of the
Lender have been duly and effectively taken.

 

19.                               As a condition precedent to the effectiveness
of this Agreement, on the date on which all conditions precedent have been met
or waived, the price per share of Common Stock shall be at least $0.60, but not
more than $.078.

 

Representations and Warranties

 

20.                               The Borrower represents and warrants to Seller
that:

 

a.                                      Borrower is a Cayman Islands exempt
limited partnership, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization with full authority to execute and
deliver this Agreement and the other Loan Documents, to consummate the
transactions contemplated hereby and thereby and to perform all of its
obligations hereunder and thereunder.

 

b.                                      This Agreement has been, and when
executed by Borrower each of the other Loan Documents will be, duly and validly
executed and delivered by Borrower.  This Agreement constitutes, and when
executed by Borrower each of the other Loan Documents will constitute, the valid
and binding agreement of the Borrower enforceable against the Borrower in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws relating to creditors’ rights generally and by principles of equity.

 

c.                                       The execution, delivery and performance
of this Agreement and the Loan Documents by Borrower do not, and the fulfillment
by Borrower of its obligations under this Agreement and the Loan Documents will
not, conflict with, violate or result in the breach of any term of the
Borrower’s organizational documents.  The execution, delivery and performance of
this Agreement and the other Loan Documents by Borrower will not violate any
Law.  Borrower’s execution, delivery and performance of this Agreement and the
other Loan Documents do not require authorization or approval of, or filing
with, any Governmental Authority.

 

d.                                      There are no actions, suits,
proceedings, claims, arbitrations or, to Borrower’s knowledge, investigations,
either at law or in equity, of any kind now pending, or to Borrower’s knowledge
threatened, against Borrower (i) that question the validity of any of the Loan
Documents or the transactions contemplated thereby; or (ii) that seek to delay,
prohibit or restrict in any manner any actions taken or contemplated to be taken
by Borrower under the Loan Documents

 

e.                                       (i) the Borrower is the legal and
beneficial owner of the Collateral Shares, (ii) the Collateral Shares are free
and clear of any security interest, lien, mortgage, deed of trust, pledge,
encumbrance, claim, lease, option, charge or similar restriction, other than
pursuant to the Stock Pledge Agreement, (iii) no options, warrants or other
rights for the purchase of the Collateral Shares have been authorized or agreed
to be issued or are outstanding, other than as set forth in this Agreement and
the other Loan Documents and (iv) there are no stock owner agreements,

 

7

--------------------------------------------------------------------------------


 

pooling agreements, voting trusts or other similar agreements with respect to
the ownership or voting of any portion of the Collateral Shares.

 

21.                               The Lender represents and warrants to the
Borrower that:

 

a.                                      The Lender is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full authority to execute and deliver this agreement and the other
Loan Documents, to consummate the transactions contemplated hereby and thereby
and to perform all of its obligations hereunder and thereunder.

 

b.                                      This Agreement has been, and when
executed by Lender each of the other Loan Documents will be, duly and validly
executed and delivered by Lender.  This Agreement constitutes, and when executed
by Lender each of the other Loan Documents will constitute, the valid and
binding agreement of the Lender enforceable against the Lender in accordance
with its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to creditors’ rights generally and by principles of equity.

 

c.                                       The execution, delivery and performance
of this Agreement and the Loan Documents by Lender do not, and the fulfillment
by Lender of its obligations under this Agreement and the Loan Documents will
not, conflict with, violate or result in the breach of any term of the Lender’s
organizational documents.  The execution, delivery and performance of this
Agreement and the other Loan Documents by Lender will not violate any Law. 
Lender’s execution, delivery and performance of this Agreement and the other
Loan Documents do not require authorization or approval of, or filing with, any
Governmental Authority.

 

d.                                      There are no actions, suits,
proceedings, claims, arbitrations or, to Lender’s knowledge, investigations,
either at law or in equity, of any kind now pending, or to Lender’s knowledge
threatened, against Lender (i) that question the validity of any of the Loan
Documents or the transactions contemplated thereby; or (ii) that seek to delay,
prohibit or restrict in any manner any actions taken or contemplated to be taken
by Lender under the Loan Documents.

 

Negative Covenant

 

22.                               The Borrower shall not (a) sell, assign (by
operation of law or otherwise), lease, license, exchange or otherwise transfer
or dispose of any of the any Collateral Shares, other than pursuant to this
Agreement, without the prior written consent of the Lender, or (b) directly or
indirectly make, create, incur, assume or permit to exist any lien, security
interest, option or other charge or encumbrance in, to or against any of the
Collateral Shares, other than pursuant to the Stock Pledge Agreement.

 

Miscellaneous

 

23.                               Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
sent in writing and will be deemed to have been delivered:  (a) upon receipt,
when delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

8

--------------------------------------------------------------------------------


 

If to the Lender, to:

 

Timios National Corporation

 

 

4601 North Fairfax Road, Suite 1200

 

 

Arlington, VA 22203 

 

 

Attn: Chief Executive Officer

 

 

Facsimile: (703) 526-0649

 

 

Email: tmcmillen@timios.com

 

 

 

With a copy to (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

666 Third Avenue

 

 

New York, NY 10017

 

 

Attn: Jeffrey P. Schultz, Esq.

 

 

Facsimile: (212) 983-3115

 

 

Email: jpschultz@mintz.com

 

 

 

If to the Borrower:

 

c/o Yorkville Advisors, LLC

 

 

1012 Springfield Avenue

 

 

Mountainside, NJ 07092

 

 

Attention:

Legal Department

 

 

Telephone:

(201) 985-8300

 

 

Email: mrosselli@yorkvilleadvisors.com

 

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) calendar days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

24.                               Each party has full power, right and authority
to enter into and perform its obligations under this Agreement, and this
Agreement has been duly executed and delivered by each such party, constitutes
the valid and binding obligation of each such party, and is enforceability
against each such party in accordance with its terms

 

25.                               Any waiver by the Lender of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement.  The failure of the Lender to insist upon strict adherence to
any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing.

 

26.                               Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

27.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to conflicts of laws thereof.

 

28.                               This Agreement may be executed in
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

29.                               This Agreement shall be binding upon and
enforceable by, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  The rights and obligations of the
parties to this Agreement or any interest in this Agreement shall not be
assigned, transferred, hypothecated, pledged or otherwise disposed of without
the prior written consent of the non-assigning party, which consent may be
withheld in such party’s sole discretion.

 

30.                               This Agreement, including all exhibits
attached hereto, constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof, and there are no agreements,
understandings, warranties or representations between the parties hereto with
respect to such subject matter except as set forth or noted herein.

 

31.                               Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

 

 (Remainder of page intentionally left blank.  Signature page(s) to follow.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Term Loan and Collar
Agreement as of the date first above written.

 

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

 

By:

/s/ Jerry Eicke

 

 

Name:

Jerry Eicke

 

 

Title:

Managing member

 

 

 

 

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

 

 

By:

/s/ C. Thomas McMillen

 

 

Name:

C. Thomas McMillen

 

 

Title:

President and CEO

 

--------------------------------------------------------------------------------